Citation Nr: 0417743	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1979 and January to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the VA Form 9, Appeal to Board of Veterans' Appeals, that 
he filed in August 2003, the veteran requested to have a 
personal hearing at the RO before the Board.  On the same 
date, the RO sent the veteran a letter explaining the 
different forms of Board hearings that were available to 
claimants.  In September 2003, the veteran submitted a 
response to that letter in which he indicated by checking a 
certain box on a sheet provided with that letter that he 
waived his right to an in-person hearing before the Board and 
desired the hearing to be conducted from the RO by means of 
videoconference.  

The RO has not scheduled the requested videoconference 
hearing.

Accordingly, this case is REMANDED for the following actions:

Schedule a personal hearing for the 
veteran before the Board to be conducted 
by videoconference from the RO.  Provide 
notice to the veteran and his 
representative concerning the date, time, 
and place of the hearing.

Upon completion of this action and all other concerning the 
hearing, the RO should return the case to the Board for 
further appellate review, if required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

